Citation Nr: 1733357	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  12-29 195	)	DATE
	)
	)


THE ISSUES

1. Entitlement to service connection for a neck disability, to include as secondary to intervertebral disc syndrome with lumbar degenerative disc disease associated with left knee instability ("back disability").

2. Entitlement to service connection for a left arm disability, to include as secondary to a back disability.  

3. Entitlement to service connection for a left hand disability, to include as secondary to a back disability.  

4. Entitlement to service connection for a right arm disability, to include as secondary to a back disability.  

5. Entitlement to service connection for a right hand disability, to include as secondary to a back disability.  

6. Entitlement to service connection for a right wrist disability, to include as secondary to a back disability.  

7. Entitlement to service connection for right foot calluses, to include as secondary to left knee instability.
8. Entitlement to an effective date earlier than December 27, 2011, for the award of service connection for a back disability. 

9. Entitlement to an initial compensable disability rating for lateral epicondylitis of the left elbow.  

10.   Entitlement to an initial compensable disability rating for radiculopathy of the right lower extremity.
 
11.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity.

12.   Entitlement to an increased rating for a back disability, currently evaluated as 10 percent disabling from December 27, 2011 to December 29, 2013, and as 20 percent disabling thereafter.

13.   Entitlement to a disability rating in excess of 10 percent for left knee instability.

14.   Entitlement to a disability rating in excess of 10 percent for right knee instability.

15.   Entitlement to a disability rating in excess of 10 percent for left knee arthritis.

16.   Entitlement to a disability rating in excess of 10 percent for right knee arthritis.

17.   Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.






ORDER

Entitlement to an initial disability rating of 10 percent, but no higher, for radiculopathy of the right lower extremity is granted subject to the regulations governing the award of monetary benefits.

Entitlement to service connection for right arm, left arm, left hand, right hand, right wrist, and right foot callus disabilities is denied.  

Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity is denied. 


FINDINGS OF FACT

1.  The Veteran was not diagnosed with left or right arm disabilities during the pendency of this appeal.  

2.  The Veteran has been diagnosed with bilateral carpal tunnel (left and right hand disabilities); right wrist neuropathy; and right foot callus.

3.  The most probative evidence of record fails to demonstrate that it is at least as likely as not that the Veteran's left hand, right hand, right wrist, and right foot callus disabilities were incurred in or are otherwise etiologically related to service, or are proximately due to or chronically aggravated by his service-connected disabilities. 

4.  Throughout the entire rating period on appeal, the Veteran's radiculopathy of the right and left lower extremities were productive of mild and incomplete paralysis as due to numbness, tingling, and pain. 





CONCLUSIONS OF LAW

1.  The criteria for service connection for a left arm disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for a right arm disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for service connection for a left hand disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

4.  The criteria for service connection for a right hand disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

5.  The criteria for service connection for a right wrist disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

6.  The criteria for service connection for right foot callus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

7.  Throughout the entire rating period on appeal, the criteria for a disability rating of 10 percent, but no higher, for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.124a, Diagnostic Code 8520 (2016).

8.  Throughout the entire rating period on appeal, the criteria for a disability rating in excess of 10 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from July 1985 to August 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2010, February 2013, January 2014, and September 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

Further, several of these matters were previously remanded by the Board in April 2014 to allow for additional development, which has since been completed.  Stegall v. West, 11 Vet. App. 268 (1998).

The following issues have been raised by the record, but have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ): (1) Entitlement to service connection for a left leg disability other than service-connected radiculopathy of the left lower extremity, and to include as due to service-connected left knee disabilities (raised in an April 2013 claim); and 
(2) entitlement to service connection for incontinence, to include as due to treatment for service-connected disabilities (raised in a January 2014 claim).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The Veteran's neck; earlier effective date; and increased ratings for left elbow, back, bilateral knee instability, and bilateral knee arthritis claims; are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

1.  VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016).  Here, the Veteran has not raised any issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As such, the Board finds that VA has satisfied its duties under governing laws and regulations, and may now review the merits of the Veteran's claims.

2.  Entitlement to Service Connection 

The Board first turns to the Veteran's service connection claims.  

Generally, service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, there must be competent evidence of: (1) The current existence of the disability for which service connection is being claimed; 
(2) a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (2004).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).   Establishing secondary service connection requires evidence sufficient to show: (1) That a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310). 

Thus, the Board will analyze the evidence of record against the criteria set forth above.  The Board first notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claims.

	Left and Right Arm Disabilities

The Board first turns to the Veteran's left and right arm claims.

At the outset, the Board does not find competent evidence of the claimed disabilities existing at any time during the pendency of this claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a diagnosis shortly before a claim is filed must be taken into consideration when determining if the requirement of a current disability has been met).  

In this regard, the Veteran's treatment records contain one limited reference to right arm pain and numbness.  See private treatment records dated September 2013.  However, said symptoms did not give rise to an accompanying medical diagnosis at that time, and subsequent treatment records are silent for reports of ongoing right arm pain and numbness.  Further, the Veteran denied right arm pain during later VA examinations, during which his forearm was classified as "normal."  See VA examinations dated August and September 2014.  Additionally, no reports of left arm pain or numbness are included in the record.  

Thus, the Veteran's treatment records are entirely silent for reports of left or right arm disabilities, absent the singular incident of right arm pain and numbness in September 2013.  However, in determining whether a current disability exists, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

Thus, the Board does not find that the Veteran has been diagnosed with left or right arm disabilities during the pendency of this appeal, such that the claim must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that in the absence of proof of a present disability, there is no valid claim for service connection).
	
	Left Hand, Right Hand, and Right Wrist Disabilities

The Board now turns to the Veteran's left hand, right hand, and right wrist claims.

In doing so, the Board first finds competent evidence of the claimed disabilities.  Specifically, the Veteran has been diagnosed with bilateral carpal tunnel and neuropathy of the right wrist.  See private treatment records dated August 2012 and November 2015 (diagnosing the Veteran with bilateral carpal tunnel); and December 2012 (diagnosing the Veteran with right wrist neuropathy).  Accordingly, the Board finds that the first Shedden element has been met.

However, the Board does not find competent evidence of an in-service injury or event.  The Veteran's August 1984 entrance examination records no history of related injuries or conditions, to include bone or joint deformities.  Further, a normal clinical evaluation of the upper extremities was denoted at that time.  Subsequent service treatment records (STRs), which span the entirety of the Veteran's active duty service, do not contain complaints of, treatment for, or diagnoses of any relevant conditions.  

In this regard, the Board acknowledges one limited report of a left hand pinky fracture in March 1987.  However, it appears that said injury was resolved during service, as the Veteran did not solicit subsequent treatment or report any related symptoms thereafter. 

As such, the Board does not find competent evidence an in-service injury or event sufficient to satisfy the second Shedden element.  Accordingly, the Veteran's claims may only be granted upon evidence of a causal nexus between the claimed conditions and the Veteran's service-connected disabilities.    

However, the claims file, which includes a significant body of private treatment records, contains no medical opinion or additional evidence indicative of such a link.  Accordingly, the Board cannot find that a nexus exists with regard to these claims.

To that end, the Board acknowledges that the Veteran has not undergone VA examinations for the claimed conditions.  Typically, a VA medical examination is required for a service connection claim only when there is: (1) Competent evidence of a current disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In light of the above, the Board does not find that VA examinations are warranted at this time.  Although the evidence of record provides sufficient evidence of current left hand, right hand, and right wrist disabilities, there is nothing to suggest that said conditions are causally related to service or to one of the Veteran's service-connected disabilities, other than the Veteran's own testimony.  However, without appropriate medical training and expertise, which he has not demonstrated, the Veteran is not competent to provide an opinion regarding the etiology of his disabilities.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  As such, the Veteran's testimony alone is insufficient upon which to require that VA examinations be conducted at this time.  

Accordingly, the Board does not find that a nexus exists between the Veteran's left hand, right hand, and right wrist conditions and his service-connected disabilities.  As such, the service connection claims must be denied.  

      Right Foot Callus 
      
Finally, the Board turns to the Veteran's right foot callus claim.

Again, the Board first finds competent evidence of the claimed disability.  The Veteran was diagnosed with a right foot callus upon VA examination in August 2014.  Said diagnosis is corroborated by the additional evidence of record, to include March 2014 private treatment records noting a painful, small callus located on the Veteran's right foot.  Accordingly, the Board finds that the first Shedden element has been met.

However, the Board does not find competent evidence of an in-service illness or event.  The Veteran's entrance examination is silent for skin or foot abnormalities, and the Veteran did not solicit treatment for any related conditions during service.  As such, the Veteran's claim may only be granted upon competent evidence of a causal nexus between his right foot callus and an existing service-connected disability.

There is one nexus opinion of record in this regard.  The August 2014 VA examiner opined that the Veteran's disability was less likely than not proximately due to or the result of the Veteran's service-connected disabilities.  In doing so, the examiner noted that there was no relationship between the Veteran's calluses and his right knee disability.  Instead, calluses occur when the skin tries to protect itself from friction, which causes the skin to thicken.  This can be caused by wearing tight shoes and foot type.  

The Board affords significant probative value to this opinion, which considered such factors as the nature of the condition and the Veteran's pertinent history.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008)(holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion"); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding a medical opinion based upon an inaccurate or incomplete factual premise is not probative).  As such, the Board does not find that a causal nexus exists between the Veteran's right foot callus and his service-connected disabilities.

Again, the Board does not disregard the Veteran's personal testimony in reaching this conclusion.  However, the Board affords greater probative value to the medical opinion of record in concluding that a nexus is not present in this case.  See Jandreau, 492 F.3d at 1376-77; Jones v. West, 12 Vet. App. at 385.

3.  Entitlement to Increased Ratings

The Board now turns to the Veteran's increased rating claims.  

Generally, disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for increased rating is the present level of disability. Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

      Right Lower Extremity Radiculopathy 
      
The Veteran is currently in receipt of a noncompensable initial disability rating for radiculopathy of the right lower extremity, effective April 5, 2013.

Briefly, the Board notes that several recent Rating Decision Codesheets indicate that the Veteran was awarded a 10 percent initial rating for this disability.  However, review of the claims file indicates that this annotation has been made in error, and at no time has the Veteran been awarded a compensable rating for his right lower extremity radiculopathy.  As such, the Board will consider whether a compensable disability rating is warranted at any time during the rating period on appeal.   

Here, the Veteran's right lower extremity radiculopathy has been rated under Diagnostic Code 8520 for rating impairment of the sciatic nerve.  38 C.F.R. § 4.124(a) (2016).  Per this Diagnostic Code, a 10 percent rating is assigned for mild incomplete paralysis; a 20 percent rating is assigned for moderate incomplete paralysis; a 40 percent rating is assigned for moderately severe incomplete paralysis; and a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent rating is assigned for "complete" paralysis, where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2016).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

Despite the existence of significant private treatment records in the claims file, none explicitly refer to the Veteran's right lower extremity radiculopathy.  In November 2013, the Veteran presented with a normal gait.  

In an April 2013 lay statement, the Veteran reported bilateral foot and toe numbness, as accompanied by pain that was sometimes so severe that he was unable to walk or that caused involuntary toe-curling that the Veteran was unable to straighten out.

In a December 2013 lay statement, the Veteran's wife noted his limited lifestyle as due to the combined impact of his service-connected disabilities.  

That same month, the Veteran submitted a lay statement reporting numbness, pain, and tingling in his feet and toes.  

The Veteran underwent VA examination in September 2014, and was diagnosed with right-sided paralysis of the sciatic nerve at that time.  During examination, the Veteran reported pain and weakness of the right leg as accompanied by numbness in the toes.  However, the examiner indicated that the Veteran did not experience constant or intermittent pain, paresthesias and/or dyesthesias, or numbness as a result of his disability.  Upon examination, the Veteran demonstrated normal sciatic nerve activity with no evidence of paralysis.  He walked with a normal gait, and sensory of the foot and toes was classified as normal.  However, the Veteran reported that sensation decreased mildly as the examiner traveled up from the toes to the proximal part of his legs bilaterally.  

Upon review of the above, the Board finds that an initial rating of 10 percent is warranted for the Veteran's disability.  Throughout the entire rating period on appeal, the Veteran's disability primarily manifested by numbness, tingling, and pain in his foot and toes.  At times, the Veteran's pain was so severe as to cause involuntary toe-curling, which rendered the Veteran unable to walk or retrieve items without assistance for limited periods of time.  As such, the Veteran's disability required the use of medication coupled with certain lifestyle changes.  Accordingly, the Board finds that the Veteran's disability picture during the rating period on appeal is best embodied in the rating criteria reflective of mild and incomplete paralysis, thereby warranting a 10 percent disability rating.  

In offering this conclusion, the Board is cognizant that a higher disability rating is available per the criteria for Diagnostic Code 8520.  However, the evidence of record is not indicative of such impairment, as it does not appear that the Veteran has solicited ongoing, or even frequent, treatment for this disability.  Instead, the September 2014 VA examiner explicitly denied the existence of paralysis in the Veteran, who was frequently observed demonstrating a normal gait.  As such, the Board finds that the Veteran's disability picture is best embodied in the criteria for a 10 percent disability rating throughout the rating period on appeal.  

      Left Lower Extremity Radiculopathy 

The Veteran is currently in receipt of a 10 percent initial disability rating for radiculopathy of the left lower extremity, effective December 27, 2011.  

This disability has been rated under Diagnostic Code 8521 for rating impairment of the external popliteal nerve.  38 C.F.R. § 4.124(a) (2016).  Per this Diagnostic Code, a 10 percent rating is warranted for mild incomplete paralysis.  A 20 percent rating is warranted for moderate incomplete paralysis, and a 30 percent rating for severe incomplete paralysis.  Finally, a 40 percent rating is warranted for complete paralysis; foot group and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; or anesthesia covers entire dorsum of foot and toes.

A rating note accompanying Diagnostic Code 8521 indicates that when incomplete paralysis is wholly sensory, the assigned rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124(a) (2016).

Private treatment records contain limited references to this disability.  A March 2011 treatment letter notes left sciatic notch tenderness, such that the Veteran was advised to utilize medication at nighttime.  In April 2012, a private physician requested that the Veteran receive workplace accommodations, due in part to the level of left side sciatic pain he was experiencing and to include the use of sneakers while working.  In December 2012, the Veteran reported occasional to frequent paresthesias in the left lower foot.  In November 2013, the Veteran presented with a normal gait.

In an October 2012 lay statement, the Veteran reported a nighttime episode when his toes began to "curl downward[,] causing pain."  Although the Veteran tried several times to straighten them out, he was unable.  As a result, he was unable to fetch a medicated pad and required assistance from his wife.  

In an April 2013 lay statement, the Veteran reported bilateral foot and toe numbness, as accompanied by pain that was sometimes so severe that he was unable to walk.  Further, sometimes the Veteran's pain was so severe that his toes curled and he was unable to straighten them out.  

In a December 2013 lay statement, the Veteran's wife noted his limited lifestyle as due to the combined impact of his service-connected disabilities.  

That same month, the Veteran submitted a lay statement reporting numbness, pain, and tingling in his feet and toes.  

The Veteran underwent VA examination in September 2014.  Upon examination, the Veteran presented with a normal gait and his left external popliteal nerve was classified as normal with no evidence of paralysis.  The examiner further denied that the Veteran experienced constant or intermittent pain, paresthesias and/or dyesthesias, or numbness as a result of his disability.  Additionally, sensory of the foot and toes was classified as normal.  

At the outset, the Board finds that the Veteran's left lower extremity disability is most commonly presented as a sciatic injury in relevant private treatment records.  Thus, the Veteran's disability is more properly rated according to the criteria for Diagnostic Code 8520, for sciatic nerve impairment.  Such a distinction is to the benefit of the Veteran, as a greater disability rating is available under this Diagnostic Code than that which he was previously rated (8521).

However, the Board does not find that a disability rating in excess of 10 percent is warranted for the Veteran's disability at this time.  Throughout the entire rating period on appeal, the Veteran most commonly presented with numbness, tingling, and pain in the Veteran's foot and toes.  At times, the Veteran's pain caused involuntary toe-curling that made it difficult for him to ambulate.  However, the Veteran most commonly presented with a normal gait, and it appears that said symptoms were temporary in nature.  Thus taken in combination, the Veteran's symptoms do not rise to such a level as to cause the Veteran moderate paralysis of his left lower extremity.  Instead, the Veteran's September 2014 VA examiner reported no incomplete paralysis as a result of his disability.  Thus, the Board does not find sufficient evidence of moderate and incomplete paralysis in the record as to justify the assignment of an increased disability rating at any time during the rating period on appeal.  

      Additional Considerations

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


REMAND

The Board now turns to the Veteran's remaining claims.  Although the Board sincerely regrets the additional delay this may cause, further development is needed prior to the adjudication of these matters.




1.  Service Connection - Neck

The Veteran has not undergone VA neck examination to date.  See McLendon, 20 Vet. App. at 83.  However, the claims file contains a March 2013 private treatment letter wherein Dr. P. Roses indicates that the Veteran's "lumbar subluxation . . . effects the cervical architecture in a negative way."  The Board finds that this letter, coupled with the Veteran's testimony regarding ongoing cervical pain, mandates the need for a VA examination to properly assess the nature and etiology of any diagnosed cervical disability at this time.  See Washington v. Nicholson, 19 Vet. App. 362, 368   (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).

2.  Earlier Effective Date 

The Veteran was awarded an initial 10 percent disability rating for his back disability, effective December 27, 2011, in a February 2013 rating decision.  He submitted a timely Notice of Disagreement in April 2013, contending that an earlier effective date for the award of service connection was warranted.  To date, no Statement of the Case (SOC) has been issued which addresses this claim.  Accordingly, a remand of this matter is required such that the requisite SOC may be issued at this time.  See Manlincon v. West, 12 Vet. App. 238 (1999).

3.  Increased Rating - Left Elbow, Back, Left and Right Knee Instability, and Left and Right Knee Arthritis 

The Veteran has undergone several VA examinations in connection with these claims, most recently in August 2014 (elbow); June 2016 (knees); and July 2017 (back).  

However, the United States Court of Appeals for Veterans Claims (Court) recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA musculoskeletal examination is adequate.  As the August 2014, June 2016, and July 2017 examinations do not fully comply with the requirements of Correia and 38 C.F.R. § 4.59, new examinations are required with regard to the Veteran's claims.  

The June 2016 is further inadequate in that only the Veteran's right knee instability was assessed at that time.  On remand, instability of both knees must be assessed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate).
 
4.  TDIU

Determination of the above-mentioned claims will directly impact the Veteran's TDIU claim, as well, such that the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994).  As such, remand of the above-mentioned claims necessitates remand of the TDIU claim, as well, such that the full scope of the Veteran's service-connected disabilities may be considered in analyzing his potential entitlement to a TDIU.

Further, said remand provides the opportunity for a VA examiner to consider the impact of the Veteran's service-connected disabilities on his employability, as such an opinion is currently absent from the record.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a new VA examination to assess the current nature and etiology of the claimed neck disability.  The claims file must be made available to and reviewed by the examiner, and the examiner should clearly indicate that such file review has been undertaken.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.

The examiner should elicit a complete history from the Veteran.  It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must indicate the following:

a.  Identify whether the Veteran has demonstrated a neck disability at any time during the appeal period.

b.  If so, opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's neck disability began in service, was caused by service, or is otherwise related to service;

c.  Further opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's neck disability was caused or aggravated by any of the Veteran's service-connected disabilities, to include a back disability, or the treatment thereof?   

d.  Finally, indicate whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  If the Veteran is felt capable of work, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

The examiner should specifically address the March 2013 private treatment letter referenced above.  

2.  Schedule the Veteran for new VA left elbow, bilateral knee, and lower back examinations to assess the current severity of his service-connected disabilities.  The claims folder must be provided to the examiner in conjunction with the examination, and the examiner must indicate on the examination report that such review was undertaken.  All pertinent symptomatology and findings must be reported in detail in accordance with Diagnostic Codes 5206 (left elbow); 5237 (lower back); 5257 (left and right knee instability); 5010 (left knee arthritis); and 5260 (right knee arthritis).  Any indicated diagnostic tests and studies, must be accomplished. 

All ranges of motion involving the Veteran's VA left elbow, bilateral knee, and lower back disabilities should be tested, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's disabilities, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

In order to comply with the Court's recent precedential decision in Correia v. McDonald, the examiner must test and record the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's left elbow, bilateral knee, and lower back disabilities could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner should also report the total duration of incapacitating episodes during the past 12 months as due to each disability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

3.  If appropriate, refer the claim to VA's Director of Compensation Service for consideration of whether a TDIU on an extraschedular basis is warranted.  Include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16(b) (2016).

4.  Provide the Veteran with a Statement of the Case addressing the issue of entitlement to an earlier effective date for the award of service connection for a back disability.  The Veteran and his representative are reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2016).

5.  Further readjudicate the remaining claims on appeal.  If the benefits sought remain denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period in which to respond.  Then, return the appeal to the Board.



The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	  	K. Kovarovic, Associate Counsel 

Copy mailed to:
New Jersey Department of Military and Veterans' Affairs (representative) 
Department of Veterans Affairs


